El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El Pueblo de Puerto Rico, por su Procurador General y a instancia de Felipe Rodríguez Avenáu, presentó de-manda de quo luarranto en el tribunal inferior alegando sus taneialmente que la Asamblea Municipal de Peñuelas en su sesión del 27 de agosto de 1921 consolidó los departamen-tos de servicio público, policía y prisiones y de obras pú-blicas de aquel municipio y nombró para diclio cargo conso-lidado al querellante Felipe Rodríguez, quien no ha podido' tomar posesión de él porque Juan G. Gelpí, que lo ocupa in-terinamente, se ha negado a darle posesión alegando tener derecho a ocuparlo, por lo que pidió al tribunal declarase que el demandado Gelpí no tiene derecho a ocupar tal cargo y sí el querellante Rodríguez a quien debe ponerle en pose-sión de él.
Se opuso el demandado a tal reclamación y al terminar el relator Rodríguez la presentación de su prueba en el juicio el tribunal, a petición del demandado, rechazó cierta evidencia del querellante y desestimó su demanda por no ha-ber probado su derecho al cargo que reclama, contra cuya sentencia se interpuso este recurso de apelación por el de-mandante.
Para probar el apelante que fué nombrado el 27 de agosto de 1921 por la Asamblea Municipal de Peñuelas para el cargo cuya posesión reclama, presentó como evidencia en el juicio varios testigos para demostrar la celebración de dicha asamblea y su nombramiento para el cargo. A uno de esos testigos, el secretario del municipio, le preguntó la parte que lo presentó si contra él habían sido presentados cargos, a lo que el demandado se opuso por ser cuestión distinta a la del juicio, y después de manifestar el demandante que no tenía intención de utilizar esos cargos el tribunal ordenó *139que se eliminara todo lo relacionado con cargos formula-dos al secretario. Esta resolución fue excepcionada por el querellante sin expresar las razones y ahora se alega como primer motivo de la apelación que fué un error del tribunal porque si bien es cierto que en la controversia de este caso no están envueltos los cargos contra el secretario sin embargo como se trata de demostrar la existencia de una se-sión extraordinaria de la asamblea municipal convocada por la mayoría de los asambleístas y que el secretario estaba im-pidiendo que se reuniera la asamblea, tal pregunta era per-tinente porque la existencia de esos cargos tenía que ejercer influencia en el ánimo de los principales testigos y porque el secretario era el que tenía que redactar el acta de la sesión y bajo cuya custodia debía estar la evidencia de la legali-dad de esa reunión.
No existe tal error porque en verdad no era cuestión a debidir en este procedimiento si existían cargos contra el secretario, como reconoce el propio apelante y admitió en el juicio al manifestar que no tenía intención de utilizar esos cargos. Por otra parte, el demandante no sólo trataba de impugnar la veracidad de su propio testigo sino que no de-mostró que dichos cargos estaban en relación con las cues-tiones que se habían de debatir en este procedimiento.
El segundo motivo'de error es por haber sido eliminada la evidencia sobre la convocatoria de la sesión extraordina-ria de la asamblea municipal para el 27 de agosto de 1921.
Antes de esa fecha estaban consolidados el departamento del comisionado de servicio público, policía y prisiones, el de obras públicas y el de instrucción, pública del municipio de Peñuelas, desempeñando tal cargo consolidado el deman-dado Juan Gr. Gelpí. El 27 de agosto se reunió la asamblea municipal de dicho pueblo en sesión extraordinaria a la que concurrieron cuatro de los siete miembros que la compo-nen y, por el voto verbal de tres de éstos, consolidó el de-partamento de instrucción pública con el de sanidad y nom-*140bró a Felipe Rodríguez Avenáu para el de comisionado de servicio público, policía y prisiones y de obras públicas, para tener efecto el 7 de septiembre. El 2 de septiembre de 1921, antes de ser presentada la demanda en este caso, el concejo de administración del municipio derogó el acuerdo de la asamblea municipal extraordinaria del 27 de agosto anterior.
Según la declaración del secretario del municipio no tuvo conocimiento de la reunión de esa asamblea extraordinaria basta el día 27 en que fué requerido por el presidente de la asamblea para asistir a ella y no consta en su archivo la con-vocatoria que para ella se baya becbo porque no le ba sido entregada por persona alguna. El presidente declaró que él y otros tres miembros de la asamblea municipal firma-ron la convocatoria, la que fué entregada al secretario por los que hicieron la citación, habiéndose dado copia de ella a los otros tres miembros de la asamblea al ser citados, pero no habiendo sido presentada la convocatoria en el juicio ni alguna de sus copias, el tribunal inferior eliminó la prueba testifical relativa a la convocatoria y estimó que no se ha-bía probado tal convocatoria por lo que el demandante no había probado la legalidad de su nombramiento.
Resultando de la propia evidencia del demandante que en la oficina del secretario del municipio no existe la convo-catoria para la sesión extraordinaria, siendo necesaria una convocatoria para que pudiera celebrarse una sesión extra-ordinaria de la asamblea municipal y habiendo negado el demandado en su contestación que haya existido tal convo-catoria, venía obligado él querellante a probarla por no ser aplicable en tales circunstancias la regla de que celebraba la sesión había que presumir que fué debidamente convocada.' '
Sostiene el apelante que probó tal convocatoria por la evidencia oral a falta de la misma convocatoria escrita,’ por ser admisible aquella clase de prueba cuando el original se *141ha extraviado, por disponerlo así el artículo 24 de la Ley de Evidencia, caso Io. y párrafo último.
Es cierto qne según dicho artículo cuando el escrito original se hubiere extraviado o destruido o estuviere fuera de la jurisdicción del tribunal, en cuyos casos habrá que probar tales hechos, será admisible bien una copia del es-crito o evidencia oral de su contenido, pero siendo contra-dictoria la prueba del demandante respecto al extravío o destrucción del original de la convocatoria, pues mientras el presidente de la asamblea declaró que la convocatoria fué entregada al secretario éste niega ese hecho, y resuelto por el tribunal ese conflicto en contra de la entrega al secretario, debió ser presentada como prueba la convocatoria original y no era admisible la prueba secundaria respecto del conte-nido del escrito por no haberse probado el extravío del do-cumento, por lo que estimamos que el tribunal inferior no cometió el error que se le atribuye en el segundo motivo del recurso.
Se alega en el tercero qne hubo error al declarar el tribunal que el relator no ha probado su título al cargo, que es fun-damento distinto al alegado en la petición de desestimación de la demanda (nonsuit).
Esa moción plantea al tribunal la cuestión de que la prueba presentada por él demandante es insuficiente para dictar una sentencia a su favor, y si en efecto así resulta deberá dictarse sentencia desestimando la demanda aunque el demandado no haya alegado el verdadero motivo justi-ficativo de tal resolución y sí otro pues en verdad una sen-tencia favorable al demandante no resultaría justificada por su prueba.
Según la Ley Municipal las asambleas municipales po drán celebrar sesiones extraordinarias cuando lo solicite una mayoría de los miembros de la asamblea o el consejo de ad ministración, pero como en este caso ha sido eliminada la ^prueba secundaria oral de la convocatoria de la Asamblea *142Municipal de Peñuelas para el día 27 de agosto en la que fué nombrado el querellante para el cargo cuya posesión re-clama, tenemos que llegar a la conclusión de que, no habién-dose probado que tal sesión extraordinaria fuera solicitada como dispone la ley, el demandante no ña probado que su nombramiento sea legal para darle derecho a obtener lo que reclama.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.